TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00327-CR



                                Timothy Anthony, Appellant

                                               v.

                                 The State of Texas, Appellee



           FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
         NO. D-1-DC-12-907260, HONORABLE MIKE DENTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Timothy Anthony no longer wishes to pursue this appeal and has filed a

motion to dismiss it. We grant the motion and dismiss this appeal. See Tex. R. App. P. 42.2(a).



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Goodwin

Dismissed on Appellant’s Motion

Filed: July 18, 2017

Do Not Publish